Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
1, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 1, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00088-CV
____________
 
IN RE ROBERT FOUNTAIN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 2, 2007, relator Robert Fountain filed a petition for
writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Jim Wallace, presiding judge
of the 263rd Judicial District Court of Harris County, to appoint new counsel
for defendant.
Relator
has not established that he is entitled to mandamus relief. We accordingly deny
relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 1, 2007.
Panel consists of Chief Justice
Hedges, and Justices Fowler and Edelman.